--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.6












































THE BLACK & DECKER
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


































Amended and Restated Effective as of
January 1, 2008





 
 

--------------------------------------------------------------------------------

 

THE BLACK & DECKER
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


TABLE OF CONTENTS


 

 
SECTION 1 - DEFINITIONS
 
1
SECTION 2 - ELIGIBILITY
 
7
SECTION 3 - RETIREMENT BENEFIT
 
7
    (a)  Benefit Percentage
 
7
    (b)  Reduction for Early Determination
 
8
    (c)  Reduction for Less than 10 Years of Service
 
8
    (d)  Benefit Examples
 
8
SECTION 4 - BENEFIT OFFSETS
 
8
SECTION 5 - DEATH BENEFITS
 
9
    (a)  Eligibility for Death Benefit
 
9
    (b)  Spouse’s Death
 
9
    (c)  Death Benefit under Accelerated Payment Method
 
9
SECTION 6 - VESTING
 
10
    (a)  General
 
10
    (b)  Forfeiture for Cause
 
10
    (c)  Clawback
 
10
    (d)  Competition and Disclosure of Confidential Information
 
10
    (e)  Committee’s Discretion
 
11
SECTION 7 - ADDITIONAL PROVISIONS CONCERNING BENEFITS
 
11
    (a)  Obligation to Inform
 
11
    (b)  Currency and Exchange Rates
 
11
    (c)  Election of Accelerated Payment Method
 
12
SECTION 8 - CORPORATION’S OBLIGATIONS ARE UNFUNDED AND UNSECURED
 
12
SECTION 9 - ALIENATION OR ENCUMBRANCE
 
13
SECTION 10 - OTHER BENEFITS
 
13
SECTION 11 - NO GUARANTEE OF EMPLOYMENT
 
14
SECTION 12 - COOPERATION OF PARTIES
 
14
SECTION 13 - BENEFIT CLAIMS
 
14
    (a)  Claims Procedure
 
14
    (b)  Arbitration
 
15
    (c)  Attorneys’ Fees
 
15
SECTION 14 - INCAPACITY
 
15
SECTION 15 - ADMINISTRATION
 
16
    (a)  Committee’s Responsibilities
 
16


-i-

--------------------------------------------------------------------------------

 

    (b)  Plan Interpretation
 
16
    (c)  Committee’s Liability and Indemnification
 
17
    (d)  Self-Dealing
 
17
SECTION 16 - AMENDMENTS AND TERMINATION
 
17
SECTION 17 - SEVERABILITY
 
18
SECTION 18 - CONSTRUCTION
 
18
SECTION 19 - CHOICE OF LAW
 
18
SECTION 20 - PARTIES TO BE BOUND
 
18


  -ii-

--------------------------------------------------------------------------------

 


THE BLACK & DECKER
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




This Plan provides certain supplemental retirement benefits for selected
executive employees of The Black & Decker Corporation and its subsidiaries and
affiliates.  This Plan is intended to provide supplemental retirement benefits
primarily for a select group of management or highly paid executive
employees.  This document amends and fully restates The Black & Decker
Supplemental Executive Retirement Plan effective as of January 1, 2008.  The
terms of this amended and restated document shall apply to Participants whose
Separation from Service occurs on or after January 1, 2008.  The benefits under
this Plan with respect to any Participant whose Separation from Service occurred
prior to January 1, 2008 shall be determined under the terms of this Plan in
effect on the date of such Participant’s Separation from Service without regard
to amendments made to this Plan thereafter.


SECTION 1 - Definitions


Each of the following terms in this Plan has the meaning indicated, unless a
different meaning is plainly implied by the context:


“Accelerated Payment Method” means one of the methods of payment described in
Section 7(c).


“Actuarial Equivalent” means a benefit having the same actuarial value, based on
the actuarial assumptions used in calculating benefits under The Black & Decker
Pension Plan, and such other reasonable actuarial assumptions and methods that
may be adopted by the Committee from time to time, in its sole discretion, for
use in determining benefits under this Plan. Notwithstanding the foregoing, in
the event a Participant has elected to receive an Accelerated Payment Method,
the amount of the lump sum payment or installment payments (including the
spouse’s benefit) shall be calculated (A) using (i) an interest rate equal to
four and one-half percent (4.5%) and (ii) the 1994 Group Annuity Reserving Table
(determined on a unisex basis and projected to 2002, all as described in IRS
Revenue Ruling 2001-62); (B) assuming that (i) the Participant will earn no
wages subject to the Social Security Act, (ii) the Participant will not further
accrue any Other Retirement Benefits after his or her Benefit Determination
Date, (iii) the Participant’s retirement benefits under the Social Security Act
and all Other Retirement Benefits will begin at the earliest date they are
available after the Participant’s Benefit Determination Date, and (iv) the
Participant, if married, will elect the form of payment for the Other Retirement
Benefits that provides his or her spouse the largest benefit following the
Participant’s death; and (C) using such other reasonable actuarial assumptions
and methods that may be adopted by the Committee from time to time, in its sole
discretion, for this purpose.


“Benefit Determination Date” means the later of the first day of the calendar
month coincident with or next following the Participant’s Termination Date or
the Participant’s Early Retirement Date.  Notwithstanding the foregoing, if a
Participant’s Separation from Service occurs due to Disability prior to the
Participant’s Normal Retirement Date, the Participant’s Benefit Determination
Date shall mean the Participant’s Normal Retirement Date.

 
 

--------------------------------------------------------------------------------

 

“Black & Decker” means the Corporation and all of its direct and indirect
subsidiaries and its affiliates.
 
                “Board” means the Corporation’s Board of Directors.


“Change in Control of the Corporation” means a change in control of a nature
that would be required to be reported in response to Item 6(e) of Schedule 14A
of Regulation 14A promul­gated under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), whether or not the Corporation is in fact required
to comply therewith, provided that, without limitation, such a change in control
shall be deemed to have occurred if (A) any “person” (as that term is used in
Sections 13(d) and 14(d) of the Exchange Act), other than a trustee or other
fiduciary holding securities under an employee benefit plan of the Corpo­ration
or any of its subsidiaries or a corporation owned, directly or indirectly, by
the stockholders of the Corporation in substantially the same pro­portions as
their ownership of stock of the Corporation, is or becomes the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Corporation representing 35% or more of the
combined voting power of the Corporation’s then outstanding securities; (B)
during any period of two consecutive years, individuals who at the beginning of
that period constitute the Board and any new direc­tor (other than a director
designated by a person who has entered into an agreement with the Corporation to
effect a transaction described in clauses (A) or (D) of this Section) whose
election by the Board or nomination for election by the Corporation’s
stockholders was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of the period or
whose election or nomination for election was previously so approved cease for
any reason to const­itute a majority of the Board; (C) the Corporation enters
into an agreement, the consummation of which would result in the occur­rence of
a Change in Control of the Corporation; or (D) the stockholders of the
Corporation approve a merger, share exchange or consolidation of the Corporation
with any other corporation or entity, other than a merger, share exchange or
consolidation that would result in the voting securi­ties of the Corporation
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) at least 60% of the combined voting power of the voting
securi­ties of the Corporation or the surviving entity outstanding immediately
after the merger, share exchange or consolidation, or the stock­holders of the
Corporation approve a plan of complete liquidation of the Corporation or an
agreement for the sale or disposition by the Corporation of all or substantially
all the Corporation’s assets.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor to that statute.
 
“Committee” means the Compensation Committee of the Board.
 
                “Corporation” means The Black & Decker Corporation, a Maryland
corporation.


“Credited Service” means all Benefit Service Credit as defined in and credited
to the Participant under The Black & Decker Pension Plan (or that would have
been credited for any period of employment by Black & Decker, if the Participant
had been eligible to participate in

 
 
-2-

--------------------------------------------------------------------------------

 

that plan), plus the Participant’s Salary Continuance Period.  Except as
credited under The Black & Decker Pension Plan or unless otherwise determined by
the Committee in its sole discretion, Credited Service under this Plan shall not
include any period of employment with any company during any period when that
company was not a subsidiary or affiliate of the Corporation. Credited Service
also includes all periods of Disability beginning while the Participant is
employed by Black & Decker and continuing as long as the Disability continues up
until the Participant’s Normal Retirement Date.
 
“Disability” means an illness or injury that would cause the Employee to be
disabled under the terms of The Black & Decker Disability Plan.


“Early Retirement Date” means the first day of the calendar month coincident
with or next following the date upon which the Participant has both attained age
55 and five years of Credited Service; provided, however, that, in the case of a
Protected Participant, the Early Retirement Date shall be the first day of the
calendar month coincident with or next following the Protected Participant’s
55th birthday regardless of his or her Credited Service.


“Effective Date” means January 1, 2008, the effective date of this amended and
restated Plan. This Plan was originally effective as of January 1, 1984.


“Employee” means any person rendering personal services to Black & Decker as an
employee.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Final Average Pay” means the average monthly amount of the Participant’s Pay
for the three years (whether or not consecutive) in which the Participant’s Pay
was the highest out of each of the seven-year periods that end on the following
dates, whichever seven-year period produces the highest average monthly amount:


 
(A)
the Participant’s Termination Date;



 
(B)
if the Participant’s Termination Date is not December 31st of any given year,
the December 31st immediately preceding the Participant’s Termination Date;



 
(C)
the last day of the Participant’s Salary Continuance Period, if applicable;



 
(D)
if the last day of the Participant’s Salary Continuance Period is not December
31st of any given year, the December 31st immediately preceding the last day of
the Participant’s Salary Continuance Period, if applicable;



 
(E)
in the case of a Protected Participant only, the date of the applicable Change
in Control of the Corporation; and


 
 
-3-

--------------------------------------------------------------------------------

 

 
(F)
in the case of a Protected Participant only, if the date of the applicable
Change in Control of the Corporation is not December 31st of any given year, the
December 31st immediately preceding the date of the applicable Change in Control
of the Corporation.



“Normal Retirement Date” means the first day of the calendar month coincident
with or next following: (A) the date upon which the Participant attains age 60
and 5 years of Credited Service or, (B) in the case of a Protected Participant,
the Participant’s 60th birthday, regardless of his or her Credited Service.


“Other Retirement Benefits” means the amount (actuarially adjusted, as described
below) of all retirement, disability income and death benefits, or the like,
whether tax-qualified or non-qualified, that the Participant (or, in the case of
surviving spouse’s benefit under Section 5, the Participant’s surviving spouse)
is entitled to receive in the applicable month under all plans or arrangements
provided, maintained or funded by any of the Participant’s employers (whether or
not affiliated with Black & Decker), including all Social Security Benefits, but
excluding: (A) any portion of those benefits (other than Social Security
Benefits) that is attributable to the Participant’s contributions, including
salary or other compensation reduction contributions; (B) any death benefits
under a life insurance contract; (C) any defined contribution plan, unless that
plan is intended to provide the primary source of retirement income (in addition
to Social Security Benefits) funded by any employer for the employees at any
location covered by that plan; (D) any payments to the Participant made pursuant
to an individual written agreement with Black & Decker and as a result of a
change in the ownership or effective control of the Corporation or a change in
the ownership of a substantial portion of the Corporation’s assets, including,
without limitation, a Change in Control of the Corporation; (E) any amounts paid
under an individual written agreement with Black & Decker that expressly
provides that those amounts are in addition to the benefits under this Plan; and
(F) any amount that constitutes Pay. Notwithstanding anything to the contrary,
the amount of the Participant’s or spouse’s Other Retirement Benefits in any
month shall be increased or decreased so that the amount of those Other
Retirement Benefits that offset the monthly benefit payable under this Plan is
the Actuarial Equivalent of the Other Retirement Benefits that the Participant
or spouse would otherwise have received that month but for the Participant’s or
spouse’s election with respect to those Other Retirement Benefits either to (A)
accelerate payment to a date that precedes or to defer the payment beyond the
earliest date those payments would otherwise have been made, or (B) receive
those Other Retirement Benefits in any form of payment other than the form of
payment that would have provided the largest monthly benefit to the Participant
or spouse, unless, and only to the extent that, the elected form of payment
provides death benefits to the Participant’s spouse.


“Participant” means any Employee who qualifies for participation in this Plan,
as more particularly described in Section 2.


“Pay” means (A) the actual compensation paid during the relevant period by Black
& Decker to the Participant for services as an Employee, including base salary,
bonuses, and annual incentive awards, (B) any amounts contributed to any
employee benefit plan pursuant to a salary or other compensation reduction
agreement with the Participant, and including, for the year of

 
 
-4-

--------------------------------------------------------------------------------

 

deferral, amounts deferred by the Participant under any non­qualified deferred
compensation plan (such as The Black & Decker Supplemental Retirement Savings
Plan), (C) salary continuation payments during sick leave and other authorized
leaves of absence (other than long-term disability benefits) and (D) the
Participant’s Salary Continuance Payments credited as Pay ratably over the
Participant’s Salary Continuance Period.  The term “Pay” does not include any
(A) amounts paid pursuant to any long-range performance compensation plan,
including The Black & Decker Performance Equity Plan, The Black & Decker
Long-Term Incentive Plan, and The Black & Decker 2008 Executive Long-Term
Incentive/Retention Plan, and The Black & Decker Long-Term Management
Compensation Plan; (B) any non-cash remuneration, imputed income, perquisites
and other cash or non-cash fringe benefits, such as (but not limited to)
reimbursements or allowances for expenses (such as automobile, moving or
relocation, country club, financial or tax counseling, tax preparation, overseas
housing, educational and similar expense allowances), (C) stock bonuses, income
attributable to discount stock purchases, stock options, restricted stock,
restricted stock units, dividends, dividend equivalents or stock appreciation
rights, (D) any other income attributable to the vesting of restricted property
or benefits under any plan or arrangement, and (E) unless specifically included
as Pay in the immediately preceding sentence, contributions to or benefits under
any employee pension or welfare benefit plan or payments received by a
Participant under any non-qualified deferred compensation plan (such as The
Black & Decker Supplemental Retirement Savings Plan). For any period during
which the Participant is entitled to Credited Service by reason of a Disability,
the Participant’s Pay is deemed to continue during that Disability period at a
monthly rate equal to 1/12th of (i) the Participant’s base salary (before any
salary reduction for contributions to any employee benefit plan pursuant to a
salary reduction agreement with the Participant) at the Participant’s annual
salary rate in effect at the date that the Disability began, plus (ii) all items
(other than base salary and such salary reduction contributions) included in the
Participant’s actual Pay during the 12-month period ending on the date that the
Disability began.


“Payment Date” means the latest of the Participant’s Benefit Determination Date,
the date that is six (6) months and one (1) day after the Participant’s
Separation from Service or, if the Participant has elected to defer his or her
Payment Date pursuant to Section 7(c), the Payment Date so elected by the
Participant; except that (A) the death benefits payable to a Participant’s
spouse shall be paid at the date specified in Section 5; and (B) in the case of
a Participant whose Separation from Service occurs due to Disability prior to
such Participant’s Normal Retirement Date, the Participant’s Payment Date shall
be the Participant’s Normal Retirement Date.  Notwithstanding anything to the
contrary, if the Committee reasonably determines that the making of any payment
to a Participant under this Plan will violate federal securities laws or other
applicable law, the Committee may delay a Participant’s Payment Date until the
earliest date at which the Committee determines that the making of that payment
will not violate those laws.


“Plan” means “The Black & Decker Supplemental Executive Retirement Plan,” as it
may be amended from time to time. This document completely amends and restates
The Black & Decker Supplemental Executive Retirement Plan originally effective
on January 1, 1984, and last amended and restated effective as of January 1,
2005.

 
 
-5-

--------------------------------------------------------------------------------

 
 
“Protected Participant” means a Participant who is an Employee when a Change in
Control of the Corporation occurs.


“Salary Continuance Payments” means (A) in the case of a Participant who is a
participant in the Salary Continuance Plan, the maximum “Salary Continuance”
payments, if any, that the Participant could be entitled to receive under the
Salary Continuance Plan; (B) all payments, if any, that are in lieu of future
compensation items that would otherwise constitute “Pay” under the terms of this
Plan and that the Participant may be entitled to receive under the terms of any
individual written agreement with Black & Decker, as a result of the termination
of his or her employment with Black & Decker (whether by action of Black &
Decker or the Participant); and (C) in the case of a Protected Participant, all
payments, if any, that are in lieu of future compensation items that would
otherwise constitute “Pay” under the terms of this Plan and that the Protected
Participant may be entitled to receive under the terms of any individual
agreement between the Participant and Black & Decker as a result of the
termination of the Participant’s employment with Black & Decker (whether by
action of Black & Decker or the Participant) coincident with or following a
change in the ownership or effective control of the Corporation or a change in
the ownership of a substantial portion of the Corporation’s assets.  In all
cases, a Participant’s entitlement to Salary Continuance Payments and the amount
thereof shall be determined at the time specified in the Salary Continuance Plan
or other applicable agreement, before any offset for severance pay, vacation
pay, salary continuance, notice pay, a termination indemnity or the like or
compensation received from a subsequent employer, without regard to whether
those payments are made in one lump sum payment or periodically and without
regard to the amount of severance or salary continuance that is actually paid to
the Participant thereafter.  Notwithstanding the foregoing, Salary Continuance
Payments shall not include, for purposes of this Plan only, any compensation
items used to calculate the amount of the Salary Continuance Payment under a
Participant’s individual written agreement that would not otherwise constitute
“Pay” under the terms of this Plan.  For example, if the amount of the Salary
Continuance Payments payable under the Participant’s individual agreement is
based on the Participant’s annual base salary, annual incentive award, and
long-term incentive award, the portion of the Salary Continuance Payment based
on the Participant’s long-term incentive award shall be disregarded when
calculating the amount of the Salary Continuance Payments under this Plan.


“Salary Continuance Period” means (A) the maximum period with respect to which
the Participant’s Salary Continuance Payments are to be measured under the terms
of the Salary Continuance Plan or applicable individual written agreement, (B)
three (3) years in the case of Salary Continuance Payments payable under that
certain employment agreement between the Corporation and Nolan D. Archibald, as
amended from time to time, or (C) three (3) years in the case of Salary
Continuance Payments payable under the terms of any individual agreement between
the Participant and Black & Decker as a result of the termination of the
Participant’s employment with Black & Decker (whether by action of Black &
Decker or the Participant) coincident with or following a change in the
ownership or effective control of the Corporation or a change in the ownership
of a substantial portion of the Corporation’s assets.  In any case, the Salary
Continuance Period is determined at the effective date of the Participant’s
termination of employment with Black & Decker, without regard to the actual
period over which those payments may be made and without regard to whether those
payments are made in one lump sum

 
 
-6-

--------------------------------------------------------------------------------

 

payment or periodically.  Notwithstanding anything to the contrary, a
Participant’s Salary Continuance Period will be taken into account under this
Plan only if the Participant is entitled to Salary Continuance Payments at the
effective date of the Participant’s termination of employment with Black &
Decker.


“Salary Continuance Plan” means The Black & Decker Executive Salary Continuance
Plan, effective May 1, 1995, as amended from time to time, or any salary
continuance plan that is a successor to, or replacement for, that plan.


“Separation from Service” means a separation from service within the meaning of
Section 409A(a)(2)(A)(i) of the Code and related guidance and regulations.


“Social Security Benefit” means the retirement, disability income or death
benefits under any plan or arrangement that is sponsored, mandated or
administered by any government and that provides or would provide retirement or
disability income to the Participant and to which any of the Participant’s
employers or former employers (whether or not affiliated with Black & Decker)
has made contributions on the Participant’s behalf.


“Termination Date” means the date on which the Participant’s Credited Service
with Black & Decker terminates.
 
SECTION 2 - Eligibility
 
Any management or highly paid executive employee may be selected for
participation in this Plan by the Committee or any other committee of the Board
designated by the Board for such purpose and will automatically become a
Participant on the date designated by that committee. Any Employee who was still
employed by Black & Decker and was a Participant in this Plan immediately prior
to the Effective Date shall continue as a Participant under this Plan without
further action by the Board or any such committee.


SECTION 3 - Retirement Benefit
 
(a)           Benefit Percentage.  Any Participant whose Termination Date occurs
at or after the Participant’s Early Retirement Date or, in the case of a
Protected Participant, whose Termination Date occurs at any time, whether before
or after his or her Early Retirement Date, is entitled to receive under this
Plan a monthly benefit for life beginning on the Participant’s Payment Date that
is the Actuarial Equivalent of the monthly benefit that would begin on the first
day of the calendar month after the Participant’s Benefit Determination Date and
would continue for the Participant’s expected life. The amount of the monthly
benefit (before the reductions in Sections 3(b) and 3(c)) is to be equal to:


 
(A)
50% of Final Average Pay, in the case of a Participant (other than a Protected
Participant) who has less than fifteen (15) years of Credited Service; or



 
 
-7-

--------------------------------------------------------------------------------

 
 
 
(B)
60% of Final Average Pay, in the case of a Participant (other than a Protected
Participant) who has at least fifteen (15) years of Credited Service; or



 
(C)
60% of Final Average Pay, in the case of a Protected Participant (regardless of
Credited Service).

 
(b)           Reduction for Early Determination.  Notwithstanding anything to
the contrary, the monthly benefit, as determined under Section 3(a), shall be
reduced by one-twelfth (1/12th) of two (2) percentage points of Final Average
Pay for each full calendar month by which the Participant’s Benefit
Determination Date precedes the Participant’s Normal Retirement Date.


(c)           Reduction for Less than 10 Years of Service.  Notwithstanding
anything to the contrary in this Plan, if a Participant (other than a Protected
Participant) has less than ten (10) years of Credited Service at the
Participant’s Benefit Determination Date, the monthly benefit determined under
Section 3(a), as reduced by any reduction required under Section 3(b) and before
any offsets under Section 4, is to be multiplied by a fraction, the numerator of
which equals the Participant’s years of Credited Service (including fractional
years) and the denominator of which equals ten (10) years.  This Section 3(c)
shall not apply in the case of a Protected Participant.


(d)           Benefit Examples.  Examples of the monthly benefit (stated as a
percentage of Final Average Pay), as determined under this Section 3, are set
forth in Schedule I attached to this Plan.
 
SECTION 4 - Benefit Offsets
 
Notwithstanding anything to the contrary, the amount of the Participant’s
benefit each month, as determined under Section 3 as reduced by any reduction
required under Sections 3(b) and 3(c) or the amount of the Participant’s
surviving spouse’s monthly benefit under Section 5 is to be further reduced by
the Other Retirement Benefits payable to the Participant or spouse during that
month.  In the event that the Other Retirement Benefits for any month exceed the
monthly benefit payment for that month under this Plan, such excess shall be
carried over and added to the Other Retirement Benefits for subsequent months,
until such excess is exhausted.  The offsets to the Participant’s or spouse’s
benefits under this Section 4 are not to be increased to reflect any increase in
Other Retirement Benefits attributable to increases in the cost-of-living after
the Other Retirement Benefits commence and no benefit is payable to the
Participant or spouse in any month when those Other Retirement Benefits
(including carry-overs from prior months) exceed the monthly benefit amount
determined under Section 3, as reduced under Sections 3(b) and 3(c), or in the
spouse’s case, the benefit determined under Section 5.  Notwithstanding anything
to the contrary, if the Participant returns to Credited Service after his or her
Payment Date, then the Participant’s benefits under this Plan shall be
recomputed at the Participant’s subsequent Separation from Service and shall be
reduced by the Actuarial Equivalent of any benefits previously paid under this
Plan to the Participant and/or his or her spouse and shall again become payable
in accordance with Section 3. The Committee will decide, in its sole discretion,
the manner in which these offsets are to be applied.

 
 
-8-

--------------------------------------------------------------------------------

 

SECTION 5 - Death Benefits


No benefits under this Plan are payable after the Participant’s death except as
otherwise provided in this Section 5.


(a)           Eligibility for Death Benefit.  In the case of a Participant
(other than a Protected Participant) who dies before attaining the Early
Retirement Date, no benefits under this Plan are payable after the Participant’s
death.  In the case of a Participant (other than a Protected Participant) who
dies after attaining the Early Retirement Date, except as otherwise provided in
Section 5(c), the Participant’s surviving spouse, if any, is entitled to receive
the spouse’s death benefit described in Section 5(b).  In the case of any
Protected Participant who dies at any time, except as otherwise provided in
Section 5(c), the Protected Participant’s surviving spouse, if any, is entitled
to receive the spouse’s death benefit described in Section 5(b).  The
Participant’s spouse who is entitled to receive the payment(s) under this
Section 5 shall be the person, if any, of the opposite sex to whom the
Participant is legally married at the Participant’s Payment Date or the
Participant’s death, which ever happens first.


(b)           Spouse’s Death Benefit.  The spouse’s death benefit under this
Section 5(b) shall be a monthly payment for the spouse’s life beginning on the
first day of the calendar month coincident with or immediately following the
date of the Participant’s death (or, in the case of a Protected Participant
only, the date that would have been the Protected Participant’s 55th birthday,
if later than his or her date of death).  The amount of the spouse’s monthly
payment shall be equal to (i) one-half (50%) of the monthly benefit (determined
under Section 3, but before the offsets under Section 4) that the Participant
was receiving or would have been entitled to receive as of the date of the
Participant’s death minus (ii) the offsets under Section 4.


(c)           Death Benefit under Accelerated Payment Method. In the event a
Participant had validly elected the Accelerated Payment Method and dies before
his or her Separation from Service, the Participant’s spouse, if any, shall
receive the Actuarial Equivalent of the spouse’s death benefit under Section
5(b), payable in five (5) annual installment payments, if the Participant died
before reaching age 65, or in a lump sum payment, if the Participant died on or
after his or her 65th birthday, with the payment(s) beginning on the date the
spouse’s death benefit would have commenced under Section 5(b).  If the
Participant dies before his or her Separation from Service and has no surviving
spouse, then no benefit shall be payable to anyone under this Plan with respect
to the Participant.  If the Participant dies after his or her Separation from
Service but before receiving the lump sum payment or all of the five (5) annual
installment payments as elected under Section 7(c), then that lump sum payment
or the remaining installment payments shall be paid to the Participant’s spouse
or, if the Participant has no surviving spouse, to the Participant’s estate, at
the time those payments would have been paid to the Participant. The
Participant’s spouse who is entitled to receive the payment(s) under this
Section 5(c) shall be the person, if any, of the opposite sex to whom the
participant is legally married at the Participant’s death.

 
 
-9-

--------------------------------------------------------------------------------

 
SECTION 6 - Vesting


(a)           General.  Except in the case of a Protected Participant, if the
Participant’s Termination Date occurs before the Participant attains the Early
Retirement Date, the Participant’s (and the surviving spouse’s) right to
benefits under this Plan shall be completely forfeited.  In the case of a
Protected Participant or his or her surviving spouse, all of the Protected
Participant’s right to benefits under this Plan (except the surviving spouse’s
right to receive death benefits under Section 5) shall be completely forfeited
if the Protected Participant dies before his or her Benefit Determination Date.
Except in the case of a Protected Participant and his or her surviving spouse,
if this Plan is terminated by the Corporation on or after the Participant
attains the Early Retirement Date but before the Participant’s Benefit
Determination Date, the Participant shall be entitled to receive the benefits
under this Plan commencing at the Participant’s Payment Date in the amount the
Participant would have received under this Plan based on the Participant’s
Credited Service and Final Average Pay determined at this Plan’s termination
date, and the Participant’s surviving spouse shall be entitled to receive the
corresponding death benefit pursuant to Section 5. If this Plan is terminated or
amended after a Change in Control of the Corporation, each Protected Participant
who has not consented in writing to that termination or amendment shall be
entitled to receive the benefits, commencing at his or her Payment Date, that is
not less than the benefits the Protected Participant would have received if the
termination or amendment of this Plan had not occurred and the Protected
Participant’s surviving spouse shall be entitled to receive the corresponding
death benefit pursuant to Section 5.


(b)           Forfeiture for Cause.  Notwithstanding anything to the contrary,
in the case of a Participant other than a Protected Participant, all of the
Participant’s (and surviving spouse’s) rights and benefits under this Plan shall
be forfeited:


(i)           if the Participant’s employment with Black & Decker is terminated
by reason of fraud, misappropriation or intentional material damage to the
property or business of Black & Decker; commission of a felony; or the
continuance of a willful and repeated failure by the Participant to perform his
or her duties after written notice to the Participant specifying such failure;
or


(ii)           if, during the period of 24 months beginning on his or her
Termination Date, the Participant, without the Corporation’s written consent,
enters into competition with Black & Decker or uses or discloses confidential
information.


(c)           Clawback.  If, during the period of 24 months beginning on his or
her Termination Date, the Participant, without the Corporation’s written
consent, enters into competition with Black & Decker or uses or discloses
confidential information, the Participant shall immediately repay to the
Corporation the full amount of any payments he or she received under this Plan.


(d)           Competition and Disclosure of Confidential Information.  For
purposes of this Section 6, the Participant shall be deemed to be in competition
with Black & Decker if the Participant, directly or indirectly, solicits as a
customer any company that is or was a customer of

 
 
-10-

--------------------------------------------------------------------------------

 


Black & Decker during the Participant’s employment, or that is or was a
potential customer of Black & Decker with which Black & Decker has made business
contacts during the Participant’s employment; provided, however, that the
Participant shall not be deemed to be in competition with Black & Decker by
soliciting a company as a customer of any business that is not in direct or
indirect competition with any of the types of businesses conducted by Black &
Decker within any of the same territories as Black & Decker conducts such
businesses.  In addition, a Participant will be deemed to be in competition with
Black & Decker if the Participant directly or indirectly becomes an owner,
officer, director, operator, sole proprietor, partner, joint venturer,
contractor or consultant, or participates in or is connected with the ownership,
operation, management or control of any company in direct or indirect
competition with any of the types of businesses conducted by Black & Decker
within any of the same territories as Black & Decker conducts such businesses;
provided, however, that the ownership for investment of less than 5 percent (5%)
of the outstanding stock of any of the classes of stock issued by a publicly
held company shall not be deemed competition with Black & Decker for purposes of
this Section 6. The Participant shall be deemed to have disclosed “confidential
information” if the Participant uses or fails to preserve as confidential,
communicates, or discloses to any person, orally, in writing or by publication,
any information, regardless of when, where or how acquired relating to or
concerning the affairs of Black & Decker to the actual or potential detriment of
Black & Decker; provided, however, that the foregoing obligations shall not
apply to information that is or becomes public through no fault of the
Participant.


(e)           Committee’s Discretion.  The Committee shall have the absolute
right to determine in its sole discretion (i) whether or not a Participant’s
employment was terminated as a result of an act described in Section 6(d), and
(ii) whether or not a Participant has entered into competition with Black &
Decker or has disclosed confidential information so as to cause a forfeiture of
the Participant’s benefits hereunder, and the obligation of the Participant to
repay any amounts previously received under this Plan in accordance with Section
6(b).


SECTION 7 - Additional Provisions Concerning Benefits


(a)           Obligation to Inform.  The payments under this Plan are
conditioned on the agreement of the Participant and the Participant’s spouse (i)
to inform the Committee of all retirement, disability, Social Security, death
benefit and other benefit payments received or receivable by them that may
reduce the Corporation’s obligations to pay benefits under this Plan and (ii) to
provide all information about those payments that the Committee may reasonably
request from time to time in order to administer this Plan.


(b)           Currency and Exchange Rates.  The benefit payments under this Plan
will be calculated in U.S. dollars using the appropriate currency exchange rate
selected by the Committee in its sole discretion at the Participant’s Payment
Date.  The benefits under this Plan will be paid to the Participant and the
Participant’s spouse in any currency designated by the Participant on or before
the Participant’s Payment Date (or, if the Participant dies before benefits
commence, the currency designated by the spouse), based on the appropriate
currency exchange rate (selected by the Committee in its sole discretion) in
effect at the Participant’s Payment Date.  Once benefit payments under this Plan
have begun, the currency selected by the Participant (or the Participant’s
spouse) and the applicable exchange rate may not be changed except to the

 
 
-11-

--------------------------------------------------------------------------------

 
 
extent that the Committee, in its sole discretion, may approve a change in order
to prevent extreme financial hardship to the Participant or the Participant’s
spouse.


(c)           Election of Accelerated Payment Method.  Any Participant who was
eligible for and, on or before December 31, 2006, validly elected the
Accelerated Payment Method shall receive his or her benefits under this Plan
under the Accelerated Payment Method described in paragraphs (i) and (ii) of
this Section 7(c).  Any Participant who made the Accelerated Payment Method
election on or after February 9, 2006, could, as a part of that election,
irrevocably elect to defer his or her Payment Date to any date that is at least
six (6) months and one day after the Participant’s Separation from Service but
not more than eighteen (18) months after his or her Separation from
Service.  Under all circumstances, any Accelerated Payment Method election is
irrevocable and shall apply to any benefits that become payable to the
Participant and his or her spouse under this Plan.


(i) If the Participant’s Payment Date occurs before his or her 65th birthday,
the present value of the Participant’s benefits under this Plan (including the
spouse’s benefit) shall be paid to him or her in five (5) equal annual
installments that are the Actuarial Equivalent of the Participant’s benefits
under this Plan as of the Benefit Determination Date (including any benefits for
the Participant’s spouse and after being reduced by the Actuarial Equivalent of
all applicable benefit reductions and offsets), which installments shall be
payable on the Participant’s Payment Date and the next four successive
anniversaries of the Participant’s Payment Date, with those installment payments
being calculated taking into account interest from the Benefit Determination
Date to the date of the last installment payment at the rate of four and
one-half percent (4.5%).


(ii) If the Participant’s Payment Date occurs on or after the Participant’s 65th
birthday, the present value of the Participant’s benefits under this Plan
(including the spouse’s benefit) shall be paid to him or her at the Payment Date
in a lump sum payment that is the Actuarial Equivalent of the Participant’s
benefits under this Plan as of the Benefit Determination Date (including any
benefits for the Participant’s spouse and after being reduced by the Actuarial
Equivalent of all applicable benefit reductions and offsets).


SECTION 8 - Corporation’s Obligations are Unfunded and Unsecured


Except as otherwise required by applicable law, the Corporation’s obligations
under this Plan are not required to be funded or secured in any manner; no
assets need be placed in trust or in escrow or otherwise physically or legally
segregated for the benefit of any Participant; and the eventual payment of the
benefits described in this Plan to a Participant or the Participant’s spouse or
estate is not required to be secured to the Participant or his or her spouse by
the issuance of any negotiable instrument or other evidence of the Corporation’s
indebtedness.  Neither a Participant nor the Participant’s spouse is entitled to
any property interest, legal or equitable, in any specific asset of the
Corporation, and, to the extent that any person acquires any right to receive
payments under the provisions of this Plan, that right is intended to be no
greater than or to have any preference or priority over the rights of any other
unsecured general creditor of the Corporation. However, the Corporation reserves
the right, in its sole discretion, to

 
 
-12-

--------------------------------------------------------------------------------

 

accumulate assets to offset its eventual liabilities under this Plan and
physically or legally to segregate assets for the benefit of any Participant or
Participant’s spouse (whether by escrow, by trust, by the purchase of an annuity
contract or by any other method of funding selected by the Corporation) without
liability for any adverse tax consequences resulting to that Participant or that
Participant’s spouse from the Corporation’s action, except as otherwise provided
in this Section with respect to a Protected Participant and his or her
spouse.  Any such segregation of assets may be made with respect to the
Corporation’s obligations under this Plan for benefits attributable to an
individual Participant, a selected group of Participants or all Participants, as
the Corporation may determine from time to time, in its absolute
discretion.  Notwithstanding anything to the contrary, in the case of a
Protected Participant (or his or her spouse), if the Corporation or any of its
affiliates or subsidiaries takes or has taken any action (without the written
consent of the Protected Participant or, if the Protected Participant is
deceased, his or her spouse) that causes the Protected Participant or the
Protected Participant’s spouse to incur income or other taxes with respect to
any benefit under this Plan before the date that benefit is payable to the
Protected Participant (or his or her spouse), the Corporation shall, within 60
days after a demand therefor is made by the Protected Participant or his or her
spouse, reimburse the Protected Participant (or his or her spouse) for the full
amount of those income or other taxes as well as for the full amount of the
income  or other taxes the Protected Participant (or his or her spouse) will
incur with respect to such reimbursement or any subsequent reimbursement
hereunder. Benefits under this Plan shall be payable by the Corporation from the
Corporation’s general assets and no other company shall have any responsibility
or liability under this Plan.  The Corporation’s liabilities under this Plan
shall, however, be discharged to the extent of any payment received by the
Participant (or the Participant’s surviving spouse) from any other company made
for that purpose and on the Corporation’s behalf or for its benefit.


SECTION 9 - Alienation or Encumbrance


No payments, benefits or rights under this Plan shall be subject in any manner
to anticipation, sale, transfer, assignment, mortgage, pledge, encumbrance,
charge or alienation by a Participant, the Participant’s spouse or any other
person who could or might possibly receive benefit payments that were due to the
Participant or the Participant’s spouse, but were not paid.  If the Corporation
determines that any person entitled to payments under this Plan has become
insolvent, bankrupt, or has attempted to anticipate, sell, transfer, assign,
mortgage, pledge, encumber, charge or otherwise in any manner alienate any
amount payable to that person under this Plan or that there is any danger of any
levy, attachment, or other court process or encumbrance on the part of any
creditor of that person, against any benefit or other amounts payable to that
person, the Corporation may, in its sole discretion and to the extent permitted
by law, at any time, withhold any or all such payments or benefits and apply the
same for the benefit of that person, in such manner and in such proportion as
the Corporation may deem proper.


SECTION 10 - Other Benefits


The provisions of this Plan relate only to the specific benefits described in
this Plan and are not intended to affect any other benefits to which a
Participant may be entitled as a retiree or former employee of Black &
Decker.  Except as provided below in this Section 10, nothing contained in this
Plan shall in any manner modify, impair or affect the existing rights or
interests
 
 

 
 
-13-

--------------------------------------------------------------------------------

 
of a Participant under any other benefit plan provided by Black & Decker, and
the rights and interests of a Participant to any benefits or as a participant or
beneficiary in or under any or all such plans shall continue in full force and
effect unimpaired, subject nonetheless to the eligibility requirements and other
terms of each such plan. This Section shall not be interpreted as modifying in
any way the effect that the Participant’s termination of employment and
retirement has upon the Participant’s rights under such other plans. The
benefits provided under this Plan are not to be applied as an offset against any
other retirement or deferred compensation benefits or payments that are
otherwise to be provided by Black & Decker to the Participant or the
Participant’s beneficiaries; and those benefits or payments are to be calculated
first, ignoring this Plan’s existence.  In no event shall any benefits payable
under this Plan be treated as salary or other compensation to a Participant for
the purpose of computing benefits to which the Participant may be entitled under
any other benefit plan of Black & Decker.


SECTION 11 - No Guarantee of Employment


This Plan shall not be construed as conferring any legal rights upon any
Participant for continuation of employment, nor shall it interfere with the
rights of Black & Decker to discharge a Participant and to treat the Participant
without regard to the effect which such treatment might have upon the
Participant under this Plan.


SECTION 12 - Cooperation of Parties


Each Participant (and surviving spouse) shall perform any and all reasonable
acts and execute any and all reasonable documents and papers that are necessary
or desirable for carrying out this Plan or any of its provisions.


SECTION 13 - Benefit Claims
 
(a)           Claims Procedure.  Any claim by a Participant, a Participant’s
spouse or any person claiming on behalf of the Participant or the Participant’s
spouse that benefits under this Plan have not been paid in accordance with the
terms and conditions of this Plan shall be made in writing and delivered to the
Committee at the Corporation’s principal office in the State of Maryland.  The
Committee shall notify the claimant if any additional information is needed to
process the claim.  All claims shall be approved or denied by the Committee
within 90 days of receipt of the claim by the Committee.  If the claim is
denied, the Committee shall furnish the claimant with a written notice
containing:
 
(i)  an explanation of the reason for the denial;


(ii)  a specific reference to the applicable provisions of this Plan;


(iii) a description of any additional material or information necessary for the
claimant to pursue the claim;


(iv) an explanation of this Plan’s claim review procedure described in this
Section 13; and

 
 
-14-

--------------------------------------------------------------------------------

 
        (v) a statement of the claimant’s right to arbitration under Section
13(c) following denial of his or her claim.

Within 90 days of receipt of the notice described above, the claimant shall, if
further review is desired, file a written request for reconsideration with the
Committee.  A request for reconsideration must include an explanation of the
grounds for the request and the facts supporting the claim.  So long as the
claimant’s request for review is pending, including such 90-day period, the
claimant or the claimant’s duly authorized representative may review pertinent
documents and may submit issues and comments in writing to the Committee.


A final decision shall be made by the Committee within 60 days of the filing of
the request for reconsideration; provided, however, that the Committee, in its
discretion, may extend this period up to an additional 60 days.


The decision by the Committee shall be conveyed to the claimant in writing and
shall include specific reasons for the decision, with specific references to the
applicable provisions of this Plan on which the decision is based.

(b)           Arbitration.  Any dispute or controversy arising in connection
with a benefit claim under this Plan, after the claims procedure in Section
13(a) has been exhausted, shall be settled exclusively and finally by
arbitration to be conducted in Towson, Maryland before a neutral arbitrator with
expertise in employment law, including ERISA, in accordance only with the
Employee Benefit Plan Claims Arbitration Rules then in effect of the American
Arbitration Association.  The scope of review of the arbitration conducted
hereunder shall be limited to whether Black & Decker, the Board or the Committee
was arbitrary and capricious in the exercise of its or their discretion pursuant
to the terms of this Plan.  The arbitrator appointed hereunder shall have no
authority or power to grant any remedy or relief not otherwise contained in this
Plan and may grant relief contained in this Plan only if the arbitrator
determines that the interpretation or administration of this Plan was in fact
arbitrary and capricious.  The arbitrator appointed hereunder shall have no
authority to add to, detract from, or modify any term or condition of this
Plan.  The arbitrator shall have no authority to grant any relief or remedy
other than as called for by the terms of this Plan even if such relief or remedy
is otherwise available at law or in equity but for the terms and conditions of
this Plan.  Judgment may be entered on the arbitrator’s award in a court of
competent jurisdiction in the venue of the arbitration.


(c)           Attorneys’ Fees.  The Corporation shall pay to a Protected
Participant or a Protected Participant’s surviving spouse all legal fees and
expenses incurred by the Protected Participant or the Protected Participant’s
surviving spouse in making a claim for benefits or otherwise in seeking to
obtain or enforce any right or benefit provided by this Plan.


SECTION 14 - Incapacity


If a Participant or the Participant’s spouse has become legally incompetent,
then the legal guardian, or other legal representative of such Participant’s or
spouse’s estate, shall be entitled to act for and represent such incompetent
Participant or spouse in all matters and to the same extent


 
 
-15-

--------------------------------------------------------------------------------

 

as the Participant or spouse could have done but for such incompetency,
including but not limited to the receipt of benefits under this Plan.


SECTION 15 - Administration


(a)           Committee’s Responsibilities.  This Plan shall be administered by
the Committee, which shall be responsible for all matters affecting the
administration of this Plan and, in addition to those responsibilities specified
elsewhere in this Plan, shall have the following duties and responsibilities in
connection with the administration of this Plan:
 
(i)           To prepare and enforce such rules, regulations and procedures as
shall be proper for the efficient administration of this Plan, such rules,
regulations and procedures to apply uniformly to all Participants;


(ii)          To determine all questions arising in the administration,
interpretation and application of this Plan, including questions of the status
and rights of Participants and any other persons hereunder;


(iii)         To decide any dispute arising hereunder;


(iv)         To correct defects, supply omissions, and reconcile inconsistencies
to the extent necessary to effectuate this Plan;


(v)          To compute the amount of benefits that shall be payable to any
Participant or spouse in accordance with the provisions of this Plan and to
determine the person or persons to whom such benefits shall be paid;


(vi)         To select the currency conversion or exchange rates to be applied
in determining a Participant’s or spouse’s benefits under this Plan, where
foreign currencies are involved;


(vii)        To authorize all payments that shall be made pursuant to the
provisions of this Plan;


(viii)       To make recommendations to the Corporation’s Board of Directors
with respect to proposed amendments to this Plan;


(ix)          To file all reports with government agencies, employees, and other
parties as may be ­required by law, whether such reports are initially the
obligation of the Corporation or this Plan; and


(x)           To have all such other powers as may be necessary to discharge its
duties hereunder.

(b)           Plan Interpretation.  The Committee shall have the authority to
interpret this Plan in its sole and absolute discretion.  The Committee’s
interpretation of this Plan and actions in

 
 
-16-

--------------------------------------------------------------------------------

 
 
 respect of this Plan shall be binding and conclusive on all persons for all
purposes, subject only to review by an arbitrator in accordance with the
provisions and standards set forth in Section 13(b).  It is intended that this
Plan comply with Section 409A of the Code and any regulations or guidance issued
thereunder and shall be interpreted accordingly. Notwithstanding the amendment
pro­visions of Section 16, this Plan may be amended by the Board at any time,
retroactively if required, if found necessary, in the opinion of the Board, to
conform this Plan to the provisions and requirements of Section 409A of the
Code. No such amendment shall be considered prejudicial to any interest of a
Participant or his or her spouse. Any provision of this Plan not in conformance
with Section 409A of the Code shall be void.


(c)           Committee’s Liability and Indemnification.  Neither the Committee
nor any person acting on its behalf shall be liable to any person for any action
taken or omitted in connection with the interpretation and administration of
this Plan unless attributable to gross negligence or willful misconduct. In
addition to such other rights of indemnification they may have as directors,
officers or employees of the Corporation, each member of the Committee shall be
indemnified by the Corporation against the reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which such member may be a party by reason of any action taken or
omitted under or in connection with this Plan, and against all amounts paid in
settlement thereof, provided such settlement is approved by independent legal
counsel selected by the Corporation, or paid by such member in satisfaction of a
judgment in any such action, suit or proceeding, except in relation to matters
as to which it shall be adjudged in such action, suit or proceeding that such
member is liable for gross negligence or willful misconduct in such member’s
duties; provided that within 60 days after the institution of such action, suit
or proceeding the member shall in writing offer the Corporation the opportunity,
at its own expense, to handle and defend the same.


(d)           Self-Dealing.  If a Participant is also a member of the Committee,
the Participant may not vote or act upon matters relating specifically to such
member’s participation in this Plan.


SECTION 16 - Amendments and Termination


The Board reserves the right at any time and from time to time to the extent
permissible under law, to amend or terminate this Plan, prospectively or
retroactively, in whole or in part; provided, however, that no such amendment or
termination shall (A) have the effect of accelerating or permitting the
acceleration of any payment under this Plan, except to the extent that such
acceleration would be permitted under Section 409A of the Code, or (B) without
the Participant’s written agreement, reduce or impair (i) the benefits or rights
of any Participant (or spouse) whose Benefit Determination Date occurred before
the date the amendment is adopted or this Plan is terminated, (ii) the vested
benefits and rights of any Participant who is then employed by Black & Decker or
(iii) the right of any Protected Participant and/or his or her surviving spouse
to receive benefits under this Plan determined as if that Plan termination or
amendment had not occurred.  Any amendment or termination shall be adopted by
resolution of the Board.

 
 
-17-

--------------------------------------------------------------------------------

 

SECTION 17 - Severability


If any provision of this Plan shall be held void or unenforceable, the remaining
provisions of this Plan shall remain in full force and effect; provided,
however, that in interpreting this Plan, such void or unenforceable provision
shall be replaced with an effective and legally permissible provision, the
effect of which shall be identical to, or as close as reasonably possible to,
the effect of the original provision.


SECTION 18 - Construction


Any use of the singular shall include the plural, and vice versa, as may be
appropriate. Titles, captions or paragraph headings contained in this Plan are
for purposes of convenience and reference only, and shall not operate to define
or modify the text to which they relate.


SECTION 19 - Choice of Law


This Plan, and the respective rights and duties of the Corporation and all
persons thereunder, shall in all respect be governed by and construed under the
laws of the State of Maryland, except to the extent, if any, that those laws may
have been pre-empted by federal law.  This Plan is intended to be a “pension
plan” within the meaning of Section 3(2)(A) of ERISA, which is exempt from
Parts 2, 3 and 4 of ERISA by virtue of Sections 201(2), 301(a)(3) and 401(a)(1)
thereof, respectively, and is not designed to meet the requirements of Section
401(a) of the Code.


SECTION 20 - Parties to be Bound


The provisions of this Plan shall be binding upon, and shall inure to the
benefit of the Corporation, its successors and assigns, and each Participant and
the Participant’s spouse and estate.


Originally adopted January 30, 1984
Amendment and Restatement adopted February 18, 1993
Amendment and Restatement adopted July 20, 1995
Amendment and Restatement adopted February 14, 1996
Amendment and Restatement adopted October 15, 1998
Amendment and Restatement adopted February 11, 1999
Amendment and Restatement adopted April 27, 2004
Amendment and Restatement adopted October 14, 2005
Amendment and Restatement adopted February 9, 2006
Amendment and Restatement adopted October 16, 2008

 
 
-18-

--------------------------------------------------------------------------------

 
THE BLACK & DECKER SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


SCHEDULE I - EXAMPLES OF MONTHLY BENEFIT AMOUNTS*
STATED AS A PERCENTAGE OF FINAL AVERAGE PAY


PARTICIPANTS (OTHER THAN PROTECTED PARTICIPANTS)


 
YEARS OF CREDITED SERVICE
BENEFIT DETERMINATION DATE**
 
AGE 55
 
AGE 56
 
AGE 57
 
AGE 58
 
AGE 59
 
AGE 60 OR MORE
Less than 5
  0%
    0%
    0%
    0%
   0%
  0%
5
20%
  21%
  22%
  23%
 24%
25%
6
24%
  25.2%
  26.4%
  27.6%
  28.8%
30%
7
28%
  29.4%
  30.8%
  32.2%
  33.6%
35%
8
32%
  33.6%
  35.2%
  36.8%
  38.4%
40%
9
36%
  37.8%
  39.6%
  41.4%
  43.2%
45%
10
40%
 42%
44%
 46%
 48%
50%
11
40%
 42%
44%
 46%
 48%
50%
12
40%
 42%
44%
 46%
 48%
50%
13
40%
 42%
44%
 46%
 48%
50%
14
40%
 42%
44%
 46%
 48%
50%
15 or more
50%
 52%
54%
 56%
 58%
60%





PROTECTED PARTICIPANTS


 
YEARS OF CREDITED SERVICE
BENEFIT DETERMINATION DATE**
 
AGE 55
 
AGE 56
 
AGE 57
 
AGE 58
 
AGE 59
 
AGE 60 OR MORE
1
50%
52%
54%
56%
58%
60%
2
50%
52%
54%
56%
58%
60%
3
50%
52%
54%
56%
58%
60%
4
50%
52%
54%
56%
58%
60%
5
50%
52%
54%
56%
58%
60%
6
50%
52%
54%
56%
58%
60%
7
50%
52%
54%
56%
58%
60%
8
50%
52%
54%
56%
58%
60%
9
50%
52%
54%
56%
58%
60%
10
50%
52%
54%
56%
58%
60%
11
50%
52%
54%
56%
58%
60%
12
50%
52%
54%
56%
58%
60%
13
50%
52%
54%
56%
58%
60%
14
50%
52%
54%
56%
58%
60%
15 or more
50%
52%
54%
56%
58%
60%





*Calculated before application of benefit offsets under Section 4, but after
application of the early retirement reduction (for all Participants) and the
reduction for less than 10 years of Credited Service (for Participants other
than Protected Participants), in Sections 3(b) and 3(c), respectively.


**The examples assume that the Participant’s Normal Retirement Date is age 60.
 
-19-

--------------------------------------------------------------------------------



